Exhibit 10.3

Execution Copy

JOINDER AND SUPPLEMENT NO. 5 TO

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of August 1,
2006 (as supplemented prior to, and on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Intercreditor Agreement”), among Credit Suisse AG, Cayman Islands
Branch (formerly, Credit Suisse, Cayman Islands Branch), as the former
intercreditor agent (the “Former Intercreditor Agent”), Wilmington Trust
Company, as Trustee (in such capacity, the “Trustee”), Verso Paper Finance
Holdings LLC (“Holdings”), Verso Paper Holdings LLC (the “Company”), and the
Subsidiaries of the Company party thereto, as supplemented by (i) that certain
Supplement No. 1 to Intercreditor Agreement, dated as of May 29, 2009, among
Verso Paper Five Corp., Verso Fiber Farm LLC and Verso Maine Energy LLC, the
Intercreditor Agent and the Trustee, (ii) that certain Supplement No. 2 to
Intercreditor Agreement, dated as of January 10, 2011, among Verso Quinnesec REP
Holding Inc., the Intercreditor Agent and the Trustee, (iii) that certain
Joinder and Supplement No. 3 to Intercreditor Agreement, dated as of January 26,
2011 by and among, (A) Wilmington Trust Company, as trustee (the “Second
Priority-Designated Agent”) pursuant to that certain Indenture dated as of
January 26, 2011, among the Company, Verso Paper Inc. (together with the
Company, the “Issuers”), the guarantors party thereto and the Second
Priority-Designated Agent, (B) Holdings, (C) the Issuers, (D) the Intercreditor
Agent, (E) the Subsidiaries of the Company party thereto and (F) the Trustee and
(iv) that certain Joinder and Supplement No. 4 to Intercreditor Agreement, dated
as of May 4, 2012 by and among (A) Citibank, N.A., as Intercreditor Agent (the
“Intercreditor Agent”) and as administrative agent (the “ABL Agent”) pursuant to
that certain Credit Agreement dated as of May 4, 2012 among the Company,
Holdings, the lenders party thereto, the Subsidiaries of Holdings party thereto
and the ABL Agent, (B) Credit Suisse AG, Cayman Islands Branch, as
administrative agent (the “Cash Flow Agent”) pursuant to that certain Credit
Agreement dated as of May 4, 2012 among the Company, Holdings, the lenders party
thereto, the Subsidiaries of Holdings party thereto and the Cash Flow Agent,
(C) Wilmington Trust, National Association, as trustee (the “11.75% Notes
Agent”) pursuant to that certain Indenture dated as of March 21, 2012 among the
Issuers, the guarantors party thereto and the 11.75% Notes Agent, (D) the Former
Intercreditor Agent, (E) the Second Priority-Designated Agent, (F) Holdings,
(G) the Company and (H) each Subsidiary of Holdings listed on Schedule I hereto.
Capitalized terms used but not defined herein shall have the meanings assigned
in the Intercreditor Agreement.

This Joinder and Supplement No. 5 to the Intercreditor Agreement (this
“Agreement”), dated as of May 11, 2012 (the “Effective Date”), by and among
(i) Wilmington Trust, National Association, as trustee (the “New Senior-Priority
Agent”) pursuant to that certain Indenture dated as of the date hereof with
respect to the issuance of the Company’s 11.75% Secured Notes due 2019 (the “New
Notes Indenture”), (ii) the Intercreditor Agent, (iii) the Second
Priority-Designated Agent, (iv) Holdings, (v) the Company and (vi) each
Subsidiary of the Company listed on Schedule I hereto, has been entered into
(A) to record the accession of the New Senior-Priority Agent as an additional
Senior-Priority Agent in respect of Future First-Lien Indebtedness under the
Intercreditor Agreement on behalf of the holders (the “New Lenders”) of the
notes issued under the New Notes Indenture (the “New Notes”), (B) with respect
to the Liens securing certain Obligations as set forth below, to confirm and
evidence that such Liens shall, for purposes of the Intercreditor Agreement
(subject to, with respect to each class of Senior Lender Claims, to the
applicable provisions of the relevant Senior Lender Documents), be equal and
ratable for purposes hereof and sharing pro rata in any proceeds of the
Collateral or amounts recovered in connection therewith with all Liens on the
Common Collateral securing any other Senior Lender Claims and (C) for certain
related purposes.



--------------------------------------------------------------------------------

The parties to this Agreement hereby agree as follows:

1. The New Senior-Priority Agent, as trustee and collateral agent under the New
Notes Indenture, shall become, with immediate effect, a party to and agrees to
be bound by the terms of the Intercreditor Agreement as a Senior-Priority Agent,
as if it had originally been party to the Intercreditor Agreement as a
Senior-Priority Agent.

2. The New Notes Indenture, the Security Documents (as defined under the New
Notes Indenture), and any related document or instrument executed and delivered
pursuant to any of the foregoing shall constitute Senior Lender Documents, and
the Security Documents (as defined under the New Notes Indenture) are designated
as and shall constitute Senior Collateral Documents.

3. The Liens securing the Obligations under the New Notes Indenture and any
other document or agreement entered into pursuant thereto and granted pursuant
to the Security Documents constitute Liens securing Senior Lender Claims. The
New Senior-Priority Agent and the New Lenders shall be Senior Lenders for all
purposes thereunder. The Obligations under the New Notes Indenture and any other
document or agreement entered into pursuant thereto constitute Future First-Lien
Indebtedness and Senior Lender Claims, ranking in all cases pari passu in time
and effect with the other Senior Lender Claims for purposes of the Intercreditor
Agreement (subject to, with respect to each class of Senior Lender Claims, the
applicable provisions of the relevant Senior Lender Documents).

4. The Liens on the Common Collateral securing such Senior Lender Claims shall
for purposes of the Intercreditor Agreement (subject to, with respect to each
class of Senior Lender Claims, to the applicable provisions of the relevant
Senior Lender Documents) have equal and ratable priority in all respects to all
Liens on the Common Collateral securing any other Senior Lender Claims on the
terms set forth in the Intercreditor Agreement and shall be senior to all Liens
on the Common Collateral securing any Second-Priority Claims on the terms set
forth in the Intercreditor Agreement.

5. The New Senior-Priority Agent, on behalf of the New Lenders, hereby appoints
as “Intercreditor Agent” such agent or trustee as is at any time designated the
“Intercreditor Agent” hereunder by the Senior Lenders in accordance with the
Senior Lender Documents (as used in this paragraph, the terms “Senior Lenders”
and “Senior Lender Documents” are as defined in the Intercreditor Agreement,
dated as of the date hereof, among the Intercreditor Agent, the Trustee,
Holdings, the Company, and each other party party thereto). For the avoidance of
doubt, the provisions of Article 7 of the New Notes Indenture applicable to the
New Senior-Priority Agent thereunder shall also apply to the New Senior-Priority
Agent acting under or in connection with the Intercreditor Agreement.

6. So long as the Discharge of Senior Lender Claims has not occurred, the Common
Collateral or proceeds (and any proceeds of any title insurance policies with
respect to any Common Collateral) thereof received in connection with the sale
or other disposition of, or collection on, the Common Collateral upon the
exercise of remedies shall be applied by the Intercreditor Agent ratably to the
Senior Lender Claims and, with respect to each class of Senior Lender Claims, in
such order as is specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of Senior
Lender Claims, the Intercreditor Agent shall deliver promptly to the
Second-Priority Designated Agent any Common Collateral or proceeds thereof (and
any proceeds of any title insurance policies in favor of any Second-Priority
Agent with respect to any Common Collateral) held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct, to be applied by the Second-Priority
Designated Agent ratably to the Second-Priority Claims and, pro rata with
respect to each class of Second-Priority Claims, in such order as specified in
the relevant Second-Priority Documents.

7. This Agreement shall constitute notice to the Second-Priority Designated
Agent pursuant to Section 5.3(b) of the Intercreditor Agreement.



--------------------------------------------------------------------------------

8. The New Senior-Priority Agent confirms that its address for notices pursuant
to the Intercreditor Agreement is as follows:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention of: Corporate Capital Markets – Verso Paper Administrator

Facsimile: (612) 217-5651

9. Each party to this Agreement (other than the New Senior-Priority Agent)
(i) confirms the acceptance of the New Senior-Priority Agent as a
Senior-Priority Agent for purposes of the Intercreditor Agreement and
(ii) reaffirms the designation of the existing Intercreditor Agent as the
Intercreditor Agent for purposes of the Intercreditor Agreement.

10. This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.

11. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as a Senior-Priority Agent for holders
of the New Notes By:  

/s/ Jane Schweiger

  Name: Jane Schweiger   Title: Vice President

[Signature Page to Joinder and Supplement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Intercreditor Agent

By:  

/s/ Brendan Mackay

  Name: Brendan Mackay   Title:   Director

[Signature Page to Joinder and Supplement]



--------------------------------------------------------------------------------

Notice of this Agreement is hereby acknowledged and received by:

 

WILMINGTON TRUST COMPANY, as Second Priority-Designated Agent By:  

/s/ Michael G. Oller, Jr.

  Name:   Michael G. Oller, Jr.   Title:   Assistant Vice President

[Signature Page to Joinder and Supplement]



--------------------------------------------------------------------------------

VERSO PAPER FINANCE HOLDINGS LLC VERSO PAPER HOLDINGS LLC VERSO PAPER INC. VERSO
PAPER LLC VERSO ANDROSCOGGIN LLC VERSO BUCKSPORT LLC VERSO FIBER FARM LLC VERSO
MAINE ENERGY LLC VERSO QUINNESEC LLC VERSO SARTELL LLC VERSO QUINNESEC REP
HOLDING INC. NEXTIER SOLUTIONS CORPORATION By:  

/s/ Robert P. Mundy

  Name: Robert P. Mundy   Title: Senior Vice President and Chief Financial
          Officer

[Signature Page to Joinder and Supplement]



--------------------------------------------------------------------------------

Schedule I

 

  1. Verso Paper Inc., a Delaware corporation

 

  2. Verso Paper LLC, a Delaware limited liability company

 

  3. Verso Androscoggin LLC, a Delaware limited liability company

 

  4. Verso Bucksport LLC, a Delaware limited liability company

 

  5. Verso Fiber Farm LLC, a Delaware limited liability company

 

  6. Verso Maine Energy LLC, a Delaware limited liability company

 

  7. Verso Quinnesec LLC, a Delaware limited liability company

 

  8. Verso Sartell LLC, a Delaware limited liability company

 

  9. Verso Quinnesec REP Holding Inc., a Delaware corporation

 

  10. nexTier Solutions Corporation, a California corporation